         Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW PERRONG, on behalf of himself                 :
 and others similarly situated,                       :   CIVIL ACTION FILE NO.
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :   COMPLAINT – CLASS ACTION
                                                      :
 PLATINUM PLUS AUTO PROTECTION,                       :
 INC.                                                 :   JURY TRIAL DEMANDED
                                                      :
        Defendant.                                    :
                                                  /

       Plaintiff Andrew Perrong (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of his

counsel, and on information and belief, as follows:


                                     NATURE OF ACTION

       1.      As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,

generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political

Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

       2.      This case involves a campaign by Platinum Plus Auto Protection, Inc. (“Platinum

Plus Auto”) to market its services through the use of automated telemarketing calls in plain
              Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 2 of 13




  violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (hereinafter

  referred to as the “TCPA”). Platinum Plus Auto sent multiple calls to residential telephone

  numbers that are registered on the National Do Not Call List (hereafter “NDNC”), which is a

  separate and additional violation of the TCPA.

          3.      Platinum Plus Auto also did not have proper policies and procedures in place to

  ensure that they engaged in telemarketing that complied with federal law.

          4.      The recipients of Platinum Plus Auto’s illegal calls, which include Plaintiff and

  the proposed classes, are entitled to damages under the TCPA.

                                              PARTIES

          5.      Plaintiff Andrew Perrong is, and at all times mentioned herein was, an individual

  citizen of the Commonwealth of Pennsylvania in this District.

          6.      Defendant Platinum Plus Auto Protection, Inc. is a California corporation.

          7.      Platinum Plus Auto makes telemarketing calls and solicits sales into this District,

  as it did with the Plaintiff.

                                   JURISDICTION AND VENUE

        8.        This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

        9.        This Court has specific personal jurisdiction over Platinum Plus Auto because the

company sent and created the automated calls at issue into this District.

        10.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is a

resident of this District.




                                                   2
              Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 3 of 13




        11.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the Plaintiff received

the calls at issue on a telephone in this District.



                                       TCPA BACKGROUND



  The National Do Not Call Registry

          12.      § 227(c) of the TCPA requires the FCC to “initiate a rulemaking proceeding

  concerning the need to protect residential telephone subscribers’ privacy rights to avoid receiving

  telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

          13.      In this rulemaking proceeding, the FCC was instructed to “compare and evaluate

  alternative methods and procedures (including the use of … company-specific ‘do not call

  systems …)” and “develop proposed regulations to implement the methods and procedures that

  the Commission determines are most effective and efficient to accomplish purposes of this

  section.” Id. at (c)(1)(A), (E).

          14.      Pursuant to this statutory mandate, the FCC issued two regulations.

          15.      First, the relevant regulation under § 227(c) established company-specific “do

  not call” rules. In the Matter of Rules and Regulations Implementing the Telephone Consumer

  Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16, 1992) (“TCPA Implementation Order”).

          16.      The FCC found that “the company-specific do-not-call list alternative is the most

  effective and efficient means to permit telephone subscribers to avoid unwanted telephone

  solicitations.” Id. at 8765, ¶ 23.

          17.      However, recognizing that an honor system would probably be insufficient, the


                                                      3
         Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 4 of 13




FCC found that it “must mandate procedures for establishing company-specific do-not-call lists

to ensure effective compliance with and enforcement of the requirements for protecting

consumer privacy.” Id. at ¶ 24.

       18.      These procedures are codified at 47 CFR 64.1200(d)(1)-(7).

       19.      Specifically, § 64.1200(d) requires a company to keep a written policy, available

upon demand, for maintaining a do-not-call list, train personnel engaged in telemarketing on the

existence and use of its internal do-not-call list, and record and honor “do not call” requests for

no less than five years from the time the request is made. 47 CFR § 64.1200(d)(1, 2, 3, 6).

       20.      These policies and procedures prohibit a company from making telemarketing

calls unless they have implemented these policies and procedures. 47 CFR 64.1200(d).

       21.      Accordingly, all telemarketing calls violate the TCPA unless a defendant can

demonstrate that it has implemented the required policies and procedures.

       22.      Consent is irrelevant to § 64.1200(d).

       23.      A violation of § 227(c) through 47 C.F.R. § 64.1200(d) carries statutory damages

of $500 to $1,500 per call.

       24.      Though some of these requirements mention “residential” telephones, they were

all extended to cover calls to cellular telephones as well as residential telephones. 47 CFR §

64.1200(e).

       25.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).




                                                  4
            Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 5 of 13




        26.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

        27.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                   FACTUAL ALLEGATIONS

        28.     Defendant Platinum Plus Auto is a “person” as the term is defined by 47 U.S.C.

§ 153(39).

        29.     Plaintiff Perrong’s telephone number, 215-322-XXXX, is registered on the

National Do Not Call Registry and Pennsylvania Do Not Call Registry and had been for more

than 31 days prior to the calls in this action.

        30.     Plaintiff Perrong’s telephone number, 215-322-XXXX, is used for personal

purposes.

        31.     Plaintiff Perrong’s telephone number, 215-322-XXXX, is not associated with a

business.

        32.     The Plaintiff Perrong received at least four telemarketing calls from the

Defendant.

        33.     The Defendant called 215-322-XXXX on July 29 and 30, 2020 (twice).

        34.     The calls solicited the Plaintiff to purchase Platinum Plus Auto’s warranty

services.


                                                  5
          Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 6 of 13




       35.     The calls were looking for an individual, “Andy Terrong,” with a 2010 Ford

Escape.

       36.     The Plaintiff does not have that automobile.

       37.     During the second July 30, 2020 call, the Plaintiff engaged the telemarketer to

verify that it was Platinum Plus Auto’s services being promoted.

       38.     He confirmed that it was.

       39.     Despite having never provided any consent to be contacted, the Plaintiff

nevertheless made a request to no longer be contacted by Platinum Plus Auto.

       40.     The Plaintiff followed that verbal request with an e-mail stating the same.

       41.     Despite that, the Defendant called 215-322-XXXX again on July 31, 2020.

       42.     Again, the caller offered Platinum Plus Auto services.

       43.     When the Plaintiff reiterated his Do Not Call request, the caller refused to send a

copy of any Do Not Call policy.

       44.     The caller said that no Do Not Call policy existed.

       45.     The caller also said that he was never trained on any such policy.

       46.     Several of the calls to the Plaintiff were made with the Caller ID 574-222-1786.

       47.     When an individual calls that telephone number there is no human response and a

live person cannot be reached. Instead, automated hold music is played to the caller and the call

then terminates.

       48.     Indeed, the website NoMoRobo, winner of the FTC’s challenge to stop robocalls,

has labeled calls from 574-222-1786 as robocalls. See https://www.nomorobo.com/lookup/ 574-

222-1786 (Last Visited July 31, 2020).


                                                 6
         Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 7 of 13




        49.     Platinum Plus Auto has also previously been sued for allegations that they

violated the TCPA. See Tompkins, Jr. v. Platinum Plus Auto Protection Inc., Civil Action No.

8:20-cv-00140 (C.D. Ca.).

        50.     The communications received by Plaintiff demonstrate that the message was sent

for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or

services as it seeks to have him sign up for their chimney cleaning service. This message

therefore qualified as telemarketing. 47 C.F.R. § 64.1200(f)(12).

        51.     Plaintiff Perrong did not provide his prior express written consent to receive the

telemarketing calls at issue.

        52.     The calls were not necessitated by an emergency.

        53.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

also harmed by use of their telephone power and network bandwidth and the intrusion on their

telephone that occupied it from receiving legitimate communications.



                                CLASS ACTION ALLEGATIONS

        54.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        55.     Plaintiff brings this action on behalf of herself and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23.




                                                  7
         Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 8 of 13




       56.     Plaintiff proposes the following Class definitions, subject to amendment as

appropriate:

       Policy Class: Plaintiff and all persons within the United States to whose telephone
       number: (1) Platinum Plus Auto placed (or had placed on its behalf); (2) two or
       more telemarketing telephone calls; (3) in a 12-month period; (4) within four years
       prior to the commencement of this litigation until the class is certified.

       National Do Not Call Registry Class: All persons in the United States (1) whose
       telephone numbers were on the National Do Not Call Registry for at least 31 days
       (2) but who received more than one telephone solicitation telemarketing call (3)
       from or on behalf of Platinum Plus Auto (4) with a 12-month period, (5) from four
       years prior the filing of the Complaint.

       57.     Plaintiff Perrong is a member of and will fairly and adequately represent and

protect the interests of these Classes as he has no interests that conflict with any of the class

members.

       58.     Excluded from the Classes are counsel, the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       59.     Plaintiff and all members of the Classes have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

the use of their telephone power and network bandwidth, and the intrusion on their telephone that

occupied it from receiving legitimate communications.

       60.     This Class Action Complaint seeks injunctive relief and money damages.

       61.     The Classes as defined above are identifiable through the Defendant’s dialer

records, other phone records, and phone number databases.

       62.     Plaintiff does not know the exact number of members in the Classes, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds in each class.

                                                  8
         Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 9 of 13




       63.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       64.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

       65.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       66.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Classes, including but not limited to the following:

               (a) whether Defendant systematically made multiple telephone calls to members
                   of the National Do Not Call Registry Class;

               (b) whether Defendant made calls to Plaintiff and members of the Classes without
                   first obtaining prior express written consent to make the calls;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       67.     Further, Plaintiff will fairly and adequately represent and protect the interests of

the Classes. Plaintiff has no interests which are antagonistic to any member of the Classes.

       68.     Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and his counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Classes,

and have the financial resources to do so.

       69.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

                                                  9
           Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 10 of 13




adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

          70.   The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

          71.   Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.


                                  FIRST CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                                      (47 U.S.C. 227, et seq.)
                      on behalf of the National Do Not Call Registry Class

          72.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          73.   Platinum Plus Auto violated the TCPA and the Regulations by making, or having

its agent make, two or more telemarketing automated calls within a 12-month period on Platinum

Plus Auto’s behalf to Plaintiff and the members of the National Do Not Call Registry Class while

those persons’ phone numbers were registered on the National Do Not Call Registry.

          74.   As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          75.   Plaintiff and National Do Not Call Registry Class members are also entitled to

and do seek injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, to any number on the National Do Not Call Registry in the

future.


                                                  10
            Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 11 of 13




           76.   The Defendant’s violations were knowing or willful.

                                   SECOND CAUSE OF ACTION
                       Violation of the Telephone Consumer Protection Act
                            (47 U.S.C. 227(c) and 47 C.F.R. §§ 64.1200(d))
                                     on behalf of the Policy Class
           77.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

           78.   Plaintiff and the proposed Policy Class incorporate the foregoing allegations as if

fully set forth herein.

           79.   Defendant placed numerous calls for telemarketing purposes to Plaintiff’s and

Policy Class Members’ telephone numbers.

           80.   Defendant did so despite not having a written policy pertaining to “do not call”

requests.

           81.   Defendant did so despite not training its personnel on the existence or use of any

internal “do not call” list or policy.

           82.   Defendant placed two or more telephone calls to Plaintiff and Policy Class

Members in a 12-month period.

           83.   Plaintiff and Policy Class Members are entitled to an award of $500 in statutory

damages telephone call in addition to and separate from any award for damages related to this

conduct.

           84.   Plaintiff and Policy Class Members are entitled to an award of treble damages in

an amount up to $1,500 per telephone call if the Defendant’s violations were knowing and/or

willful.

                                         PRAYER FOR RELIEF


                                                   11
        Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 12 of 13




       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

       A.      Injunctive relief prohibiting Defendant from calling telephone numbers

advertising their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry in the future;

       B.      As a result of the Defendant’s willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for herself and each member of the National Do Not Call Registry

Class up to treble damages, as provided by statute, of up to $1,500 for each and every violation

of the TCPA;

       C.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

       D.      Such other relief as the Court deems just and proper.

                                       JURY DEMAND

       Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: August 4, 2020                  PLAINTIFF, on behalf of himself
                                       and others similarly situated,


                                       /s/ Clayton S. Morrow
                                       Clayton S. Morrow
                                       Email: csm@consumerlaw365.com
                                       Morrow & Artim, PC
                                       304 Ross Street, 7th Floor
                                       Pittsburgh, PA 15219
                                       Telephone: (412) 281-1250

                                                   12
Case 2:20-cv-03774-CMR Document 1 Filed 08/04/20 Page 13 of 13




                      Anthony Paronich, Subject to Pro Hac Vice
                      Email: anthony@paronichlaw.com
                      PARONICH LAW, P.C.
                      350 Lincoln Street, Suite 2400
                      Hingham, MA 02043
                      Telephone: (617) 485-0018
                      Facsimile: (508) 318-8100

                      Attorney for Plaintiff




                                13
